DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is responsive to the amendment filed on 02/09/2022.  Claims 1-20, of which claims 1 and 11 are independent, were pending in this application and have been considered below.

	Drawings objections are withdrawn in view of the amendment. 	

	Specification objection is withdrawn in view of the amendment.

Response to Arguments
 	Applicant’s arguments filed 02/09/2022 (see Remarks, pages 9-10) with respect to 1-20 have been fully considered and are persuasive.  The rejection of  claims has been withdrawn.

 	Applicant has removed claims … in the present claim amendment, rendering 

Allowable Subject Matter
 	Claims 1-20 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record fail to teach or suggest or make obvious as a whole, either alone or in combination, the arrangement that “a baseband unit determining backhaul link quality for backhaul links; the baseband unit selecting a number of the wireless communication ”, in combination with “a radio receiving the user data from the baseband unit and wirelessly transferring the user data to the wireless UE over the selected number of the wireless communication links using the same time and frequency resource block”, as recited in claim 1 and some variation of wording as recited in claim 11. The respective dependent claims 2-10 and 12-20 are allowable for the same reason, correspondingly.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631